Citation Nr: 1423143	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2012 and June 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that a March 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file. 

The issues of entitlement to service connection for diabetes, to include as secondary to service-connected PTSD; service connection for ischemic heart disease, to include as secondary to service-connected PTSD; and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  See the March 2014 appellate brief.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

The Veteran's degenerative joint disease of the bilateral knees was not caused by or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service.  


CONCLUSION OF LAW

The Veteran's degenerative joint disease of the bilateral knees was not incurred in or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in October 2006.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The October 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In this case, the October 2006 letter was sent to the Veteran before the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs) and private treatment records.  The RO provided the Veteran with two VA examinations over the course of this appeal.  The medical opinion obtained in September 2013 is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiner.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The AMC substantially complied with the Board's April 2012 and June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC secured additional private treatment records and afforded the Veteran a new VA examination to determine the etiology of the Veteran's bilateral knee disability.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).

The Merits of the Claim

The Veteran contends that working 14 hour days as a cook during his military service caused his current degenerative joint disease of the knees.  Because there is no probative evidence linking the claimed disability to his military service, the claim will be denied.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Because the Veteran has been diagnosed as having degenerative joint disease, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has been diagnosed with osteoarthritis of both knees, as reflected in September 2013 VA examination report, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

In his September 2006 formal application for benefits, the Veteran alleged that his current bilateral knee disability is due to the required standing for long periods of time on steel grates while performing the duties of a chef during his military service.  He contends that his continued active duty only further aggravated his bilateral knee disability.  The Veteran is competent to describe his own personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although, the Veteran's service treatment records are negative for any knee treatment, there is no evidence to the contrary.  Therefore, the Board finds the Veteran's statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Buchanan, 451 F.3d at 1336-37 (the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).  

However, the Board finds that the Veteran's lay assertion is less probative than other evidence of record.  As noted above, the Veteran's service treatment records are completely negative for any symptoms of a bilateral knee disability or treatment for a bilateral knee disability.  This diminishes the probativity of the Veteran's assertions made throughout the course of the appeal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The objective medical evidence shows that he did not receive treatment for his bilateral knee disability until more than 27 years after separation from service.  In a May 2006 statement, a private physician states that the Veteran has severe degenerative arthritis of both knees and has been receiving treatment for such disability.  Additional private treatment records show that total arthroplasty of the left and right knees was performed in July 2008 and November 2008, respectively.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the Board finds that there is no medical evidence linking the Veteran's bilateral knee disability to his military service.  In May 2012, the Veteran was afforded a VA examination in order to determine the etiology of his bilateral knee disability.  According to the May 2012 Disability Benefits Questionnaire (DBQ), the Veteran reported being a cook for approximately 20 years in service and driving a cement mixer for 25 years after service.  He admitted to not having any "major" problems with the knees until approximately 1999, 20 years after military service.  Upon physical examination testing, the Veteran was diagnosed with bilateral degenerative joint disease with bilateral knee replacement.  After review of the claims file and physical examination results, the VA examiner opined that the Veteran's bilateral knee degenerative joint disease is less likely as not caused by or a result of his military service.  The examiner explained that there is no evidence of chronicity for the degenerative joint disease of the bilateral knees in the service treatment records or continuity of care in the years shortly after discharge from service.  

As the May 2012 VA examiner failed to consider the Veteran's lay reports of bilateral knee disorder symptomatology when formulating his opinion, the Board remanded the claim for an additional VA medical examination and opinion.  The Veteran was afforded a second VA examination for his bilateral knee disability in September 2013.  According to the examination report, the Veteran reported working as a cook while in service for approximately 19 to 20 years.  He stated that being a cook involved a lot of bending down to pick up heavy boxes of food and carrying heavy loads up and down stairs.  He informed the examiner that he first noticed pain in his knees in 1977, but tried not to worry about it because he was too busy on the job.  He further added that living on the ship for so long also caused a great amount of stress and strain on his knees because he had to run up and down stairs as well as stand on a concrete floor for long periods of time.  After discharge from service, the Veteran stated that he sought treatment for his knee problems a year later, and followed up with treatment 25 years later after he retired from being a truck driver.  After examination of the Veteran, the VA examiner diagnosed the Veteran with osteoarthritis of the knees.  The examiner opined that the Veteran's bilateral knee disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reported that osteoarthritis is the most common joint disorder with several risk factors, including family history, obesity, fractures or other joint injuries, jobs involving kneeling or squatting for more than an hour, and jobs involving lifting, climbing stairs, or walking.  She explained that although the Veteran's duties as a cook caused him to stand aboard ship for many hours a day, there is no medical research or evidence to support his contentions of being a cook causing his current bilateral knee problems.  She further added that the Veteran's service treatment records contain no complaints, treatment, or diagnosis of a bilateral knee disability, or any evidence of treatment within one year of discharge from service.  Instead, the examiner attributed the Veteran's degenerative joint disease of the bilateral knees to his post service job as a truck driver and obesity.  The examiner noted that working approximately 25 years as a truck driver involved climbing in and out of truck and driving a manual transmission, which placed added strain on the knee joints on a daily basis.  Additionally, in-service and post service treatment records reflect signs of obesity.  Medical records reveal the Veteran being obese prior to service, after service between 2006 and 2009, and obese at the VA examination.  The examiner concluded that the strain and stress on the knee joints after service as a truck driver and being obese caused his current bilateral knee disability.  

In support of his claim, the Veteran submitted a private medical statement dated May 2006 from M.D., P.A.  According to the statement, the Veteran has received treatment for severe degenerative arthritis of both knees.  M.D. concluded that standing 14 hours a day on a ship "could" have contributed somewhat to the degenerative status of the Veteran's knees.  It was further added that genetics also does play a role in the etiology of the disability as well.  

The May 2006 private medical opinion from a physician's assistant is of no probative value.  As previously mentioned, M.D. concluded that the Veteran's past history of standing 14 hours a day on ship, "could" have contributed to the degenerative status of the Veteran's knees.  Considered in its full context, the May 2006 opinion lacks probative value because it is a statement of mere possibility rather than an opinion of probability to any degree.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

The September 2013 VA medical opinion is competent and probative medical evidence.  The VA physician reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board considers the September 2013 VA opinion adequate, and service connection for degenerative joint disease of the bilateral knees must be denied. 

The Board has also considered whether service connection for degenerative joint disease of the bilateral knees is warranted on a presumptive basis.  As noted, under 38 C.F.R. § 3.309(a), arthritis, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of arthritis manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for degenerative joint disease of the bilateral knees must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for degenerative joint disease of the bilateral knees is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


